Title: From George Washington to the Board of Treasury, 1 April 1780
From: Washington, George
To: Board of Treasury


          
            Gentn
            Head Qrs Morris Town April 1st 1780
          
          From the desire and endeavours of many of the soldiery to leave the service where ever they can under the pretext of their having been only temporarily engaged and that their inlistments have expired—and the difficulty of ascertaining the point in most instances on account of their inlistments being lost, or of the resignations or deaths of the Officers who inlisted them, which are the cases—it is found, in which they generally prefer their claims to be discharged—I would take the liberty to request that the Honourable Board would transmit me the Muster Rolls for May June & July 1777, as it is by these only that the matter can be determined so as to do justice to the Men & the public. When these claims shall appear to be pretty well adjusted—the Rolls shall be returned. I have the Honor to be with great respect Gentn Yr Most Obedt st
          
            G. Washington
          
        